Per Curiam.

We think the trustees are bound to answer these interrogatories tending to draw out such facts as would prove the assignment fraudulent. The court interpose in behalf of the trustee, only where the interrogatory is plainly immaterial, or has a tendency to charge him criminally. The fact that he may suffer in his property, merely, does not excuse him from answering. [See Devoll v. Brownell, 5 Pick. 448.]

Trustees to answer further.

Dexter afterwards stated, that if the assignees bad sold the goods for cash, they would have had funds to be applied under this process to the plaintiff’s demand, and he contended that by selling upon a credit they had exceeded the authority given them by the assignment, and so had made themselves chargeable as if they had received cash.

*187
Per Curiam.

This is a claim to charge the trustees, who took property of the principal defendant under a common trust assignment, for creditors, on the ground that they had no authority to sell a stock of goods on credit, and having so done, they are chargeable as for so much in money. The Court are of opinion that the assignees had authority to sell the goods on credit, and in the absence of all proof of fraud, they are not personally answerable for the same in money.